El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal. '
El acusado y apelante fué declarado culpable por infrac-ción al artículo 162 del Código Penal, a virtud de una acu-sación en la cual se imputaron los hechos siguientes:
“El citado acusado, allá por uno de los días del mes de julio de 1914, y en Naguabo, que forma parte del Distrito Judicial de Hu-maeao, allí y entonces, voluntariamente, se hizo inscribir en el registro de electores de Naguabo, precinto electoral de Naguabo, sabiendo que no tenía derecho a tal inscripción, por no tener la edad que la ley exige para ser elector, o sea veinte y un años.”
Esta acusación fué excepcionacla, por el fundamento de no constituir delito público los hechos denunciados.
Fué desestimada la excepción perentoria y el acusado en-tonces alegó su culpabilidad.
El Fiscal solicitó que se desestime la apelación entre otros *752fundamentos, porque “en un caso criminal la parte no puede obtener la revisión en apelación o auto de error de una sen-tencia debidamente registrada después de la alegación de cul-pabilidad, toda vez que dicha sentencia tiene el efecto de una sentencia por confesión,” y cita en apoyo de este criterio relativo a la cuestión, los casos de Lowe v. State, 11 Md. 1, 73 Atl. 637, 18 Amer. Cases, 744, 24 R. L. A. (N S.) 439.
Considerada la proposición como una exposición en tér-minos generales de una regla general, es bastante correcta, pero el. principio comprendido en ella no tiene aplicación al presente caso. La regla está basada en la teoría de una renuncia, y sólo puede ser aplicable a las cuestiones que han sido renunciadas. Es bien conocida la ley referente a que una moción o estipulación sobre el mero registro formal de una sentencia de conformidad con la resolución o sentencia anterior de la corte, para probar la corrección de dicha reso-lución o sentencia en apelación, no e's un consentimiento de tal naturaleza que constituya una renuncia del derecho de apelación. 3 C. J. p. 603, seo 448, p. 671, see. 546, p. 674, sees. 547, 548; 2 R. C. L. p. 57, sees. 38 et seq.; Binet v. García, 18 D. P. R. 337; Sucesión Nieves v. Sucesión Sánchez, 17 D. P. R. 872; Torres v. Calaf, 17 D. P. R. 616, y casos citados.
En el caso de Lowe la corte trata extensamente de la frase “debidamente registrada” limitando el principio general como ha sido enunciado por la mayoría, sino todas las auto-ridades, y llama la atención hacia el hecho de que la palabra “debidamente” no se refiere a la mera forma del registro sino que más bien hace referencia a la sustancia, y dice en conclusión acerca de este punto lo que sigue: “No podemos sostener que la sentencia fué debidamente registrada según el criterio de las autoridades citadas por el Attorney General; y si no fué registrada de tal modo, esta apelación no puede ser desestimada.”
Por tanto, a no ser que podamos decir que la sentencia dictada en este caso fué debidamente registrada después de desestimada la excepción, la moción sobre desestimación no *753puede ser declarada con lugar. Es evidente por sí mismo que no puede registrarse ninguna sentencia condenatoria vá-lida a virtud de una acusación en la que no se imputa nin-gún delito, y suponer que la acusación es suficiente en cuanto al particular, es simplemente dar por sentada la única cues-tión vital envuelta en esta apelación.
Cualquier aplicación que hiciéramos de la teoría de la moción a los hechos de este caso habría de sugerir, si es que no envuelve un retroceso a la antigua doctrina de la ley co-mún, según la cual aun en los casos de pena capital, “si” el acusado “formula excepción perentoria y se resuelve en su contra se dictará sentencia de muerte contra él.” 2 Bishop’s New Criminal Procedure, p. 609, seo. 782.
La verdadera regla por la cual debemos guiamos en el presente caso ha sido enunciada por el mismo tratadista en el tomo a que acabamos de hacer referencia con claridad y brevedad características, en la página 620, see. 795, en donde, refiriéndose a la alegación de culpabilidad dice lo siguiente:
“El efecto de esta alegación es una admisión en autos de todo lo que ha sido correctamente alegado en la acusación. Si ésta es insu-ficiente, no se admite nada, pero si es válida la eorte procede al fallo.”
Véase también el caso de El Pueblo v. García, resuelto en abril 25, 1916.
Los otros fundamentos que han sido invocados se refie-ren a detalles de procedimiento y práctica confiados en gran parte a la discreción y control de la eorte y no es preciso que sean discutidos.
La excepción perentoria levanta una cuestión fundamental y el defecto, de existir, es fatal tanto para la acusación como para la sentencia. El Pueblo v. García, supra.
La moción debe ser denegada.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Plernández y Aso-, ciados Wolf, del Toro y Aldrey.